104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Terry Joe WHITTLE, Defendant-Appellant.
No. 96-2480.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 22, 1996Filed:  December 2, 1996

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
A jury found Terry Joe Whittle guilty of distributing methamphetamine, attempting to distribute methamphetamine, and conspiring to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  The district court1 sentenced Whittle to concurrent prison terms of 70 months and a total of five years of supervised release.  Whittle appeals, arguing that the drug-quantity table in the U.S. Sentencing Guidelines Manual § 2D1.1(c) violates due process by requiring longer sentences for defendants involved with large amounts of low-purity methamphetamine than for those involved with small amounts of high-purity methamphetamine.


2
Whittle's argument is foreclosed by our decision in United States v. Murphy, 899 F.2d 714, 717 (8th Cir.1990) (Sentencing Commission's decision to determine defendant's offense level on basis of entire weight of methamphetamine mixture satisfies due process;  "basing sentencing on the quantity of drugs without regard to purity is reasonably related to the proper legislative purpose of penalizing large-volume drug traffickers more harshly."  (internal quotations omitted)).


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri